DETAILED ACTION
The Request for Continued Examination (RCE) filed on 10/30/2020 under 37 CFR 1.53(d) based on parent Application No. 16/147,523 has been accepted. An action on the RCE follows.

The Amendments and Remarks filed on 10/30/2020, submitted with the filing of the RCE have been received and entered.  Claims 1-9 as amended are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. U.S. Publication 2014/0123043 (hereinafter “Schmidt”), and further in view of Maguire et al. U.S. Publication 2014/0269614 (hereinafter “Maguire”).

Referring to claim 1, Schmidt teaches an electronic device (Schmidt: paragraph [0024] and Figure 1), comprising:
	a touch-sensitive display (Schmidt: paragraph [0002]);
	one or more processors (Schmidt: paragraph [0024] and Figure 1);
	a memory (Schmidt: paragraph [0025] and Figure 1); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Schmidt: paragraph [0024] and Figure 1), the one or more programs including instructions for:

		displaying, on the touch-sensitive display, a user interface object representing the target device (the target devices are represented on the touch screen graphical user interface shown in Figure 3 by icons 308, 309 and 310) (Schmidt: paragraphs [0030]-[0033]), 
			wherein the target device is nearby (the target devices are in the vicinity of the first computing device) (Schmidt: paragraph [0033]), and
		wherein a display position of the user interface object, on the touch-sensitive display, is based on the location of the target device relative to the electronic device (for example, the target device icons 308, 309 and 310 shown in Figures 3 are displayed in positons relative to the first computing device icon 304 based on the distance and direction of the target devices relative to the location of the first computing device) (Schmidt: paragraphs [0003], [0033] and [0035]);
detecting a first tap input corresponding to the user interface object representing the target device (Schmidt: the user can select one of the target devices represented by icons 308, 309 or 310) (paragraph [0044]); and
in response to detecting the first tap input, displaying at least one affordance corresponding to a remotely controllable operation associated with the target device (in response to user selection of icon 308, 309 or 310 representing the target devices, affordances 
However, although Schmidt teaches detecting a second input corresponding to the at least one affordance corresponding to the remotely controllable operation associated with the target device and in response to detecting the second input, performing the remotely controllable operation associated with the target device (the user drags one the data items in order to perform the remote operation of transferring the data item from the target device to the first computing device) (Schmidt: paragraph [0044]), Schmidt teaches that the second input causing the remotely controllable operation to be performed is a slide input instead of a tap input.  Therefore, Schmidt fails to explicitly teach that the second input is a tap input.  
Maguire teaches an electronic device that displays a user interface object representing a nearby target device (a user’s smartphone can display icons on the user interface representing devices that are within a threshold proximity to the smartphone) (Maguire: paragraphs [0070]-[0071] and further shown in Figure 5A) similar to that of Schmidt.  In addition, Maguire also teaches detecting a first tap input corresponding to the user interface object representing the target device (for example, the user can touch one of the icons shown in Figure 5A representing the target devices) (Maguire: paragraphs [0070]-[0071]); in response to detecting the first tap input, displaying at least one affordance corresponding to a remotely controllable operation associated with the target device (for example, if the user selects the “Living Room Thermostat” icon shown in Figure 5A, the affordances shown in Figure 5C representing the remotely controllable operation of changing the temperature of the thermostat are displayed) (Maguire: paragraphs [0070]-[0071]); detecting a second tap input corresponding to the at least one 
Schmidt teaches all of the claimed electronic device features except for the use of a second tap input.  Schmidt uses a slide input to perform the remotely controllable operation associated with the target device.  Maguire teaches, in an electronic device, the use of tap inputs to perform remotely controllable operations associated with a target device.  Because both Schmidt and Maguire teach the use of input operations on a touch-screen device to perform remotely controllable operations associated with a target device and performing operations based on tap inputs are well known to one of ordinary skill in the computer arts, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to substitute one type of input operation for another to achieve the predictable result of performing remotely controllable operations associated with a target device in response to detecting a tap input. 


Referring to claim 2, Schmidt, as modified, teaches the electronic device of claim 1, wherein the user interface object is displayed on the top half of the touch-sensitive display 


	Referring to claim 4, Schmidt teaches a method, comprising:
	at an electronic device with a touch-sensitive display (Schmidt: paragraphs [0002], [0024]-[0025] and further shown in Figure 1):
		determining a location of a target device relative to the electronic device (determining the locations of target devices represented by icons 308, 309 and 310 relative to a first computing device represented by icon 304 as shown in Figure 3; for example, the physical locations of computing devices B-E shown in Figure 2 are determined to be in the vicinity of the first computing device A) (Schmidt: paragraphs [0003 ], [0030]-[0033]);
		displaying, on the touch-sensitive display, a user interface object representing the target device (the target devices are represented on the touch screen graphical user interface shown in Figure 3 by icons 308, 309 and 310) (Schmidt: paragraphs [0030]-[0033]), 
			wherein the target device is nearby (the target devices are in the vicinity of the first computing device) (Schmidt: paragraph [0033]), and

detecting a first tap input corresponding to the user interface object representing the target device (the user can select one of the target devices represented by icons 308, 309 or 310) (Schmidt: paragraph [0044]); and
in response to detecting the first tap input, displaying at least one affordance corresponding to a remotely controllable operation associated with the target device (in response to user selection of icon 308, 309 or 310 representing the target devices, affordances representing a remotely controllable data transfer operation are displayed, as shown in Figure 6) (Schmidt: paragraphs [0044]). 
However, although Schmidt teaches a second input corresponding to the at least one affordance corresponding to the remotely controllable operation associated with the target device and in response to detecting the second input, performing the remotely controllable operation associated with the target device (the user drags one the data items in order to perform the remote operation of transferring the data item from the target device to the first computing device) (Schmidt: paragraph [0044]), Schmidt teaches that the second input causing the remotely controllable operation to be performed is a slide input instead of a tap input.  Therefore, Schmidt fails to explicitly teach that the second input is a tap input.  

Schmidt teaches all of the claimed electronic device features except for the use of a second tap input.  Schmidt uses a slide input to perform the remotely controllable operation associated with the target device.  Maguire teaches, in an electronic device, the use of tap 


	Referring to claim 5, Schmidt teaches a non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive display (Schmidt: paragraphs [0002], [0024]-[0025] and further shown in Figure 1), the one or more programs including instructions for:
	determining a location of a target device relative to the electronic device (determining the locations of target devices represented by icons 308, 309 and 310 relative to a first computing device represented by icon 304 as shown in Figure 3; for example, the physical locations of computing devices B-E shown in Figure 2 are determined to be in the vicinity of the first computing device A) (Schmidt: paragraphs [0003 ], [0030]-[0033]);
	displaying, on the touch-sensitive display, a user interface object representing the target device (the target devices are represented on the touch screen graphical user interface shown in Figure 3 by icons 308, 309 and 310) (Schmidt: paragraphs [0030]-[0033]), 

		wherein a display position of the user interface object, on the touch-sensitive display, is based on the location of the target device relative to the electronic device (for example, the target device icons 308, 309 and 310 shown in Figures 3 are displayed in positons relative to the first computing device icon 304 based on the distance and direction of the target devices relative to the location of the first computing device) (Schmidt: paragraphs [0003], [0033] and [0035]);
detecting a first tap input corresponding to the user interface object representing the target device (the user can select one of the target devices represented by icons 308, 309 or 310) (Schmidt: paragraph [0044]); and
in response to detecting the first tap input, displaying at least one affordance corresponding to a remotely controllable operation associated with the target device (in response to user selection of icon 308, 309 or 310 representing the target devices, affordances representing a remotely controllable data transfer operation are displayed, as shown in Figure 6) (Schmidt: paragraphs [0044]). 
However, although Schmidt teaches a second input corresponding to the at least one affordance corresponding to the remotely controllable operation associated with the target device and in response to detecting the second input, performing the remotely controllable operation associated with the target device (the user drags one the data items in order to perform the remote operation of transferring the data item from the target device to the first computing device) (Schmidt: paragraph [0044]), Schmidt teaches that the second input causing 
Maguire teaches an electronic device that displays a user interface object representing a nearby target device (a user’s smartphone can display icons on the user interface representing devices that are within a threshold proximity to the smartphone) (Maguire: paragraphs [0070]-[0071] and further shown in Figure 5A) similar to that of Schmidt.  In addition, Maguire also teaches detecting a first tap input corresponding to the user interface object representing the target device (for example, the user can touch one of the icons shown in Figure 5A representing the target devices) (Maguire: paragraphs [0070]-[0071]); in response to detecting the first tap input, displaying at least one affordance corresponding to a remotely controllable operation associated with the target device (for example, if the user selects the “Living Room Thermostat” icon shown in Figure 5A, the affordances shown in Figure 5C representing the remotely controllable operation of changing the temperature of the thermostat are displayed) (Maguire: paragraphs [0070]-[0071]); detecting a second tap input corresponding to the at least one affordance corresponding to the remotely controllable operation associated with the target device (for example, the user can select one of the affordances shown in Figure 5C such as the down arrow) (Maguire: paragraphs [0070]-[0074]); and in response to detecting the second tap input, performing the remotely controllable operation associated with the target device (for example, in response to the user touching the down arrow shown in Figure 5C, the user of the smartphone can remotely decrease the temperature of the thermostat) (Maguire: paragraphs [0070]-[0071] and [0081]).  



Referring to claim 6, Schmidt, as modified, teaches the method of claim 4, wherein the user interface object is displayed on the top half of the touch-sensitive display when the location of the target device is in front of a user of the electronic device (the target device icons 308, 309 and 310 shown in Figures 3 are displayed in positons relative to the first computing device icon 304 based on the distance and direction of the target devices relative to the location of the first computing device; for example, when the target device is in front of the mobile device, the icon for the target device is displayed in the top half of the display, as shown by icons 308 and 309 of Figure 3) (Schmidt: paragraphs [0003], [0033] and [0035]).	


Referring to claim 8, Schmidt, as modified, teaches the non-transitory computer readable storage medium of claim 5, wherein the user interface object is displayed on the top half of the touch-sensitive display when the location of the target device is in front of a user of the electronic device (the target device icons 308, 309 and 310 shown in Figures 3 are displayed in positons relative to the first computing device icon 304 based on the distance and direction of the target devices relative to the location of the first computing device; for example, when the target device is in front of the mobile device, the icon for the target device is displayed in the top half of the display, as shown by icons 308 and 309 of Figure 3) (Schmidt: paragraphs [0003], [0033] and [0035]).	



Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. U.S. Publication 2014/0123043 (hereinafter “Schmidt”), and further in view of Maguire et al. U.S. Publication 2014/0269614 (hereinafter “Maguire”), as applied to claims 1, 4 and 5 above, and further in view of Lee U.S. Publication 2013/0331130.

Referring to claims 3, 7 and 9, the combination of Schmidt and Maguire teaches all of the limitations as applied to claims 1, 4 and 5.  However, although the combination of Schmidt and Maguire teaches determining a distance between the target device and the electronic device (determine the distance between the first computing device and the second, third and . 


Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar methods of performing remotely controllable operations associated with a target device in response to a tap input.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 10am-2pm, Tuesday 10am-2pm, Thursday 10am-2pm, and Friday 10am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173